NO. 12-16-00291-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

TREVAUGHN TRAYLOR,                                        §   APPEAL FROM THE 114TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Trevaughn Traylor pleaded guilty to theft of property. The trial court placed Appellant
on deferred adjudication community supervision. The State subsequently moved to adjudicate
guilt. Appellant pleaded “true” to violating several conditions of his community supervision.
The trial court found Appellant guilty of theft and sentenced Appellant to confinement in a state
jail facility for two years.
         The trial court signed a certification of the defendant’s right to appeal in which the court
certified that the defendant has waived the right to appeal. See TEX. R. APP. P. 25.2(a)(2). The
certification was signed by Appellant and his counsel and is included in the record on appeal.
See TEX. R. APP. P. 25.2(d). Accordingly, we dismiss the appeal for want of jurisdiction.
Opinion delivered November 30, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 30, 2016


                                         NO. 12-16-00291-CR


                                     TREVAUGHN TRAYLOR,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0042-16)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.